            Case 1:18-cv-09417-ER Document 67 Filed 06/24/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
LUIS ANTONIO ORTIZ OCHOA,
individually and on behalf of others similarly
situated,
                                                               ORDER OF REFERENCE
                                   Plaintiff,                  TO A MAGISTRATE JUDGE

                 - against -
                                                               18-cv-9417 (ER)(GWG)
PRINCE DELI GROCERY CORP. (D/B/A
PRINCE DELI GROCERY) et al.,

                                    Defendants.
-----------------------------------------------------X


The above-entitled action is referred to the Honorable Gabriel W. Gorenstein, United States
Magistrate Judge, for the following purpose:

        GENERAL PRE-TRIAL (includes                            HABEAS CORPUS
        scheduling, discovery, non-dispositive
        pre-trial motions and settlement)                      INQUEST AFTER DEFAULT /
                                                               DAMAGES
        GENERAL PRE-TRIAL & DISPOSITIVE                        HEARING
        MOTION (all purposes except trial)
                                                          __   SOCIAL SECURITY
        DISPOSITIVE MOTION (i.e., a motion
        requiring a Report & Recommendation)             X__   SETTLEMENT

        SPECIFIC NON-DISPOSITIVE MOTION /                      CONSENT UNDER 28 U.S.C. 636(C)
        DISPUTE (including discovery dispute) *                FOR ALL PURPOSES (including trial)

                                                               CONSENT UNDER 28 U.S.C. 636(C)
                                                               FOR LIMITED PURPOSE OF

        JURY SELECTION




                                                         SO ORDERED:
Dated: June 24, 2021
       New York, New York



                                                         EDGARDO RAMOS, U.S.D.J.


* Do not check if already referred for General Pre-Trial.
